                 Case 1:18-cr-10385-NMG Document 18-1 Filed 10/23/18 Page 1 of 2
   45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)                                                            103 g-h
Criminal Case Cover Sheet                                                             U.S. District Court - District of Massachusetts

Place of Offense:                           Category No.        i                    Investigating Agency

City       Bedford                                  Related Case Information:


County       Middlesot;                             Superseding Ind./ Inf.                               Case No.
                                                    Same Defendant                                New Defendant      X
                                                    Magistrate Judge Case Number                 18-MJ-6268-MPK
                                                    Search Warrant Case Number               See add'l information
                                                    R 20/R 40 from District of

Defendant Information:


Defendant Name          Roger Knox                                               Juvenile:                       Yes          No

                        Is this person an attorney and/or amember ofany state/federal bar:                 •     Yes          No
Alias Name              Rocket
Address                 (Citv & State'l Sallanches, France

Birth date (Yr only): ^970 ssN (Iast4#): N/A              Sex M            Race: White                 Nationality: British

Defense Counsel if known:                   William Connolly, Esq.                   Address 20 Park Plaza Suite 1000


Bar Number                BB0 6345Q1                                                             Boston MA 02116


U.S. Attorney Information:

y^USA        Eric S. Rosen                                                BarNumber if applicable          NY4412326

Interpreter:            | | Yes        0 No                   List language and/or dialect:
Victims:                |^Yes [^No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                   • Yes 0 No
Matter to be SEALED:                  Q Yes         0      No
          I [warrant Requested                          | | Regular Process                           In Custody
Location Status:


Arrest Date                   10/01/2018

[^Already in Federal Custody as of                        10/03/2018                   in         Plymouth County Jail

[^Already in State Custody at                                            I jServing Sentence               I    waiting Trial
I IOn Pretrial Release: Ordered by:                                                         on



Charging Document:                     Qcomplaint                   I IInformation                     [7] Indictment
Total #of Counts:                      | |Petty                     I IMisdemeanor                     [71 Felony —

                                             Continue on Page 2 for Entry of U.S.C. Citations

[71       I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judge are
          accurately set forth above.

Date:      10/23/2018                            Signature of AUSA:
Case 1:18-cr-10385-NMG Document 18-1 Filed 10/23/18 Page 2 of 2
